Citation Nr: 0727953	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-31 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to April 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was 
previously before the Board in December 2006 when it was 
remanded for further development.


FINDING OF FACT

It is not shown that the veteran's low back disability is 
related to her service-connected right ankle disability.


CONCLUSION OF LAW

Secondary service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, a 
January 2005 letter provided certain essential notice prior 
to the readjudication of her claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  A July 2004 statement of the case (SOC) informed her 
of the specific regulations regarding secondary service 
connection.  The appellant's claim was subsequently 
readjudicated in April 2006 and June 2007 supplemental SOCs.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  She has had 
ample opportunity to respond/ supplement the record and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in January 2007 and 
subsequent claims file review and opinion in April 2007.  The 
Board notes that its December 2006 remand had requested the 
examiner provide an opinion regarding direct service 
connection.  While the examiner did not provide such an 
opinion, the Board finds that another remand to obtain such 
an opinion would needlessly tax VA resources as direct 
service connection has not been claimed and the evidence does 
not provide any indication that her low back disability is 
related to her service.  Notably, during the July 2006 
hearing, the veteran specifically testified that her back 
disability did not occur as a result of the fall that she had 
during service that resulted in her service-connected right 
ankle condition.  Hence, the Board finds that the RO 
substantially complied with the mandates of its remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

As noted, the veteran's low back disability was not 
manifested in service or for many years thereafter, and it is 
not alleged that the low back disability was incurred in or 
aggravated while she was on active duty.  The theory of 
entitlement proposed in this claim is one of secondary 
service connection, i.e., that the low back disability is 
related to the veteran's service-connected right ankle 
disability.  See Harder v. Brown, 5 Vet. App. 183 (1993) 
(finding that a secondary service connection claim is 
separate and distinct from a direct service connection 
claim).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, December 1999 VA and Pahrump Medical Center 
private medical records show that the veteran fell forward 
when she was walking up the stairs, landing on her hands and 
knees.  She reported starting to have some low back pain that 
increased and began radiating into her mid-back.  She 
reported having increased pain when she sat, walked, stood, 
or lay down.  The assessments were low back pain, secondary 
to a fall.  

The record shows the veteran has a current low back 
disability.  September 2002   x-rays revealed mild bilateral 
sacroiliac joint osteoarthritis.  An August 2006 MRI showed 
minimal degenerative changes to the lumbar spine with no 
significant disc herniation, central or foraminal stenosis, 
while a September 2006 electromyography study revealed a S1 
right sided radiculopathy affecting the right lower 
extremity.  On January 2007 VA examination, the diagnosis was 
mechanical low back pain without any significant anatomic 
defect.  The record also shows that the veteran has a 
service-connected disability since a February 1985 rating 
decision granted her service connection for a right ankle 
condition.  What remains to be shown is whether the current 
low back disability was caused or aggravated by the service-
connected right ankle condition.  The probative evidence of 
record does not support such a conclusion.

The Board notes that on September 2002 VA examination, the 
examiner concluded that the veteran's low back disability was 
"not at least as likely as not due to the fall."  During 
the examination, the veteran reported her fall during service 
when she injured her right ankle and also her fall in 1999 
after which she began experiencing back pain.  As a result, 
this opinion neither supports nor weighs against the 
veteran's claim; it is too general and inconclusive since it 
refers to either a fall during service or to a post-service 
fall.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding 
that medical evidence that is inconclusive or general cannot 
be used to support a claim).  Notably, this opinion does not 
even address the issue on appeal.  Additionally, there is no 
rationale included to clarify the opinion's meaning.  Hence, 
the Board finds that this opinion has no probative value 
regarding the issue of whether the veteran's low back 
disability is related to her service-connected right ankle 
disability.

The record includes both medical evidence that supports the 
veteran's claim and medical evidence that is unfavorable to 
her claim.  Evidence in support of, or tending to support, 
the veteran's claim includes a November 2000 VA treatment 
note and a December 2006 VA report of a neurological 
consultation.  Evidence against her claim includes the 
January and April 2007 VA examiner's opinions.  When 
evaluating this evidence, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A November 2000 VA treatment note by Dr. J. C. indicates the 
veteran reported a distant history of right ankle injury that 
contributed to some degenerative arthritis.  The impression 
was that the veteran most likely had pain from degenerative 
arthritis in her lumbar spine and from her old injury in her 
right ankle.  While the veteran contends that this opinion 
links her low back disability to her ankle condition, it does 
not specifically do so.  Instead, it merely indicates that 
the veteran has pain from degenerative arthritis in the 
lumbar spine and from her right ankle injury; it does not, 
however, state that the lumbar spine pain and osteoarthritis 
is caused or aggravated by the right ankle injury.  
Additionally, the conclusion appears to be based on an 
incomplete history reported by the veteran.  Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (finding that a physician's 
opinion based on an inaccurate factual premise has no 
probative value).  The record does not indicate that Dr. 
J. C. was aware of the veteran's fall in 1999 when her low 
back pain started; the veteran only told the doctor about her 
ankle injury during service.  Even if this opinion could be 
construed to indicate a relationship between the two 
disabilities, it still lacks probative value as it does not 
provide a rationale explaining why the conclusion was 
reached, is based on an incomplete and inaccurate history, is 
not based on a review of the claims file, and is stated in 
terms that are general and inconclusive.  See Obert, 5 Vet. 
App. at 33; see also Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  For these reasons, the Board finds that the 
opinion is not adequate for making a fully informed decision 
and is therefore unpersuasive.  

On December 2006 VA neurosurgical consult, the veteran 
reported having low back pain since a fall in 1999.  It was 
noted that arthroscopies of the ankle revealed no defining 
pathology; there were no radicular symptoms; 2000 and 2006 
MRIs of the lumbar spine were normal, with no evidence of 
degenerative disc disease or stenosis; and electromyography 
studies of the legs and feet were negative.  The neurosurgeon 
indicated that some changes in the paraspinal muscles 
innervated by L4 and L5 were most likely the result of an 
abnormal gait that was causing significant imbalance on her 
knee, hip, pelvis, and ultimately on her spine and its 
structures.  Examination indicated that she limped badly on 
her right foot and used a cane and ankle brace for support; 
however, it was noted that the brace was not necessary as 
there was no evidence of a foot drop or weakness of the 
muscles in the lower extremity.  The neurosurgeon stated that 
it is "absolutely clear" that there is no pathology in the 
lumbar spine that could even remotely be the source of her 
right foot pain.  

This opinion is somewhat unclear as it appears to indicate 
that lumbar spine disability may be related to an abnormal 
gait, but then states that it is not possible that any 
pathology in the lumbar spine could be related to right foot 
pain.  Additionally, while it reports an abnormal gait, it 
does not indicate why the veteran has an abnormal gait, 
including whether it is caused by her service-connected right 
ankle condition.  With such ambiguity and in the absence of a 
sufficient rationale the Board finds that the probative value 
of the neurosurgeon's conclusions is weak.  The Court of 
Appeals for Veterans Claims (Court) recently held that "a 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet App 120 (2007); see also Miller v. West, 11 Vet. App. 
345, 348 (1998).  This opinion does not provide sufficient 
detail and rationale to allow the Board to make a fully 
informed decision regarding the issue of whether the 
veteran's low back disability is related to her service-
connected right ankle condition.  See Stefl, 21 Vet. App. at 
123.  Also, the record does not show that the neurosurgeon 
had access to the claims file to review the veteran's full 
medical history as shown in the claims folder.  See Prejean, 
13 Vet. App. at 448-49 (finding that a physician's access to 
the claims file is an important factor in assessing the 
probative value of a medical opinion).

In contrast, the January and April 2007 VA examiner makes 
clear in his April 2007 addendum that he extensively reviewed 
all three volumes of the veteran's claims file in providing 
his conclusions, as evidenced by his detailed references to 
the veteran's service and medical history.  Notably, while 
the examiner did not have the veteran's claims file in 
January 2007, he did conduct a review of VA electronic 
treatment records, which included recent treatment records.  
Hence, he reviewed VA records in both January and April 2007, 
when he reviewed the claims file; since his opinion is the 
most recent opinion of record, both reviews considered the 
previous medical opinions of record to include those 
favorable to the veteran's claim.  

In January 2007, the examiner noted that the onset of the 
veteran's back pain began in 1999, after her fall while 
ascending stairs.  Based on clinical examination and a review 
of VA treatment records, the examiner concluded that "right 
ankle injury is NOT causally related to the veteran's low 
back complaints."  After reviewing the claims file in April 
2007, the examiner provided the following clarifying opinion:
I find no evidence that the ankle problem has 
contributed in any form or fashion to her back 
complaints.  Therefore, it is my opinion that the 
veteran's low back complaint is not caused by or 
a result of the ankle injury with sprain that she 
sustained while on active military duty.

The examiner's opinion considered and provided a 
comprehensive discussion of the veteran's prior medical 
history and examinations and described the relevant medical 
issues in sufficient detail, thus providing a clear rationale 
for his conclusion that there is no relationship between the 
veteran's current low back disability and her service-
connected right ankle condition.  The opinion is also couched 
in terms of greater certainty than either the November 2000 
or December 2006 VA opinions.  See Obert, 5 Vet. App. at 33.  
In the Board's opinion, the report and conclusions drawn by 
the VA examiner are in sufficient detail to allow the Board 
to make an informed decision regarding the relationship of 
low back disability to the veteran's service-connected right 
ankle condition.  See Stefl, 21 Vet. App. at 123.

The veteran's own statements relating her low back disability 
to her service-connected right ankle condition are not 
competent evidence, as she is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

It is well established that greater weight may be placed on 
one physician's opinion over another's depending on factors 
such as the reasoning employed by the physicians, and whether 
or not and to what extent they review prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  Here, in weighing the respective medical opinions, 
the opinion furnished by the January and April 2007 VA 
examiner in the April 2007 addendum is entitled to the 
greatest probative weight for the following reasons:  it is 
the most comprehensive; it is supported by detailed findings; 
it is couched in terms of greater certainty; it reflects a 
more complete familiarity with the veteran's history; and it 
provides a clearer explanation for the conclusion drawn. 

The Board concludes that the preponderance of the evidence is 
against the claim, and as such the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability as secondary to 
service-connected right ankle disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


